The judgment of the' court was pronounced by
King, J.
The defendant has'appealed from'a judgment removing him from the tutorship of his minor children. The grounds on which his removal is asked for are-, the notoriously bad conduct of the defendant,- and his unfaithfulness in the administration of the property of the minors. These are th'e only causes known to- our laws for the- exclusion or removal of the father from the tutorship of his children, and we- think that the plaintiff has failed to show the existence of either. C. C. 326-.
The facts mainly relied on in-support of the averment of an unfaithful' administration are, that the defendant caused no inventory to bo made of the estate in which the minors are concerned, and that, without such inventory, he alion*752ated moveable effects belonging to the community. The evidence shows that the defendant repaired from New Orleans to-St. Martinsville, for the purpose of causing an inventory to be made ; that he employed an attorney to taka the legal'steps to accomplish that end ; that the latter was prevented by a pressure of business front attending to this engagement; and that, notwithstanding the repeated- applications of the defendant, proceedings were postponed from time to time'until the institution of this-action. The failure to observe this formality, then, appears to haie arisen from no’ indisposition on the part of the defendant to take the measures necessary for the protection of his children’s interests. The only effects- alienated- by the defendant appear ts have been a few articles of merchandise amounting to about three or four' dollars, but for what purpose, or under what circumstances, has n’ot been shown-/
The charge of bad conduct is in our opio-ion equally unsupported1 liy the evidence'. The testimony show's that the defendant is improvident, careless in his pecuniary affairs; and perhaps wanting in habits of industry ; butii does not appear that he is addicted to any such vices of immoralities of conduct, as should deprive a father of the care and protection- of the persons and1 property of his children.
It is therefore ordered that the judgment' of the Probate Court be reversed, and that there be judgment for the defendant; the appe'ife'e' paying the costs of both courts.